DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-20 are pending and have been examined in this application. Claim 21 has been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 15 is  objected to because of the following informalities:  the claim recites the following limitation(s) “providing data indicative of the sub-network for output along with the selected one or more parking route, e.g. so that the sub-network can be displayed along with the one or more parking routes” which appears to contain an abbreviation e.g. that should be removed. The claim should be corrected as follows “providing data indicative of the sub-network for output along with the selected one or more parking route, so that the sub-network can be displayed along with the one or more parking routes”  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
 Corresponding structure for the system is found on page 6 and 7, the system comprises means for performing the steps, further the means for carrying out the steps includes a set of one or more processors/processing circuitry, and the system may be performed using individual processing circuitry and may be at least one processing device. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 6, the recited limitation “the length of the segment” is indefinite. There is insufficient antecedent basis for this limitation in the claim. The recited limitation “the segments representing roads having at least one parking space” in lines 6-7 are indefinite. There is insufficient antecedent basis for this limitation in the claim. The recited limitation “the probability of there being a vacant space on the segment” in line 8 is indefinite. There is insufficient antecedent basis for this limitation in the claim. The recited limitations “the probability of the vehicle successfully 
In claim 2 line 3, the recited limitation “a parking space” is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 24 of claim 1 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 24 of claim 1. The recited limitation “the parking route” recited in line 3 is indefinite. It is unclear to the examiner if this is referring to the candidate parking route recited previously in claim 2 or a different parking route. Examiner is interpreting this limitation to refer to the candidate parking route recited previously. 
In claim 3 line 3, the recited limitation “a parking space” is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 24 of claim 1 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 24 of claim 1. The recited limitation “the parking route” recited in line 3 is indefinite. It is unclear to the examiner if this is referring to the candidate parking route recited previously in claim 3 or a different 
In claim 4 line 4, the recited limitation “a parking space” is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 24 of claim 1 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 24 of claim 1.
In claim 5 line 2, the recited limitation “a given parking route” is indefinite. It is unclear to the examiner if this is referring to the given parking route recited previously in claim 1 line 23 or a different given parking route. Examiner is interpreting this limitation such that its referring to the given parking route recited in claim 1 line 23. The recited limitation “a parking space” in lines 3-4 and 9-10 is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 24 of claim 1 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 24 of claim 1. The recited limitation “a vacant parking space” in line 6 is indefinite. It is unclear to the examiner if this is referring to the vacant parking space recited previously in line 8 of claim 1 or a different vacant parking space. Examiner is interpreting this limitation such that it is referring to the vacant parking space recited in line 6 of claim 1. The recited limitations “the end of the parking route” and “the probability of not finding a parking space” in 
In claim 6 lines 3-4, the recited limitation(s) “the end of the parking route”, “the event that a parking space is not found”, and “the probability of not finding a parking space” are indefinite. There is insufficient antecedent basis for these limitations in the claim. The recited limitation “a parking space” in lines 3-4 is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 24 of claim 1 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 24 of claim 1.
In claim 7 lines 2-4, the recited limitation(s) “the probability of not finding a parking space”, “the value of the constant penalty”, and “the user’s preferences” are indefinite. There is insufficient antecedent basis for these limitations in the claim. The recited limitation “a parking space” in line 3 is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 24 of claim 1 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 24 of claim 1.
In claim 8 lines 2-3, the recited limitation “the number of segments included” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 13 line 2, the recited limitation “the navigable network” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 14 line 2, the recited limitation “the current location of the vehicle” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 16 line 6, the recited limitation “the length of the segment” is indefinite. There is insufficient antecedent basis for this limitation in the claim. The recited limitation “the segments representing roads having at least one parking space” in lines 6-7 are indefinite. There is insufficient antecedent basis for this limitation in the claim. The recited limitation “the probability of there being a vacant space on the segment” in line 8 is indefinite. There is insufficient antecedent basis for this limitation in the claim. The recited limitations “the probability of the vehicle successfully finding a parking space” and “the expected cumulative travel and walking time or distance” in lines 25-26 are indefinite. There is insufficient antecedent basis for these limitations in the claim. The recited limitation “a parking space” in lines 27 is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 25 of claim 16 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 25 of claim 16. 
In claim 17 line 3, the recited limitation “a parking space” is indefinite. It is unclear to the examiner if this is referring to the parking space recited 
In claim 18 line 3, the recited limitation “a parking space” is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 25 of claim 16 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 25 of claim 16. The recited limitation “the parking route” recited in line 3 is indefinite. It is unclear to the examiner if this is referring to the candidate parking route recited previously in claim 18 or a different parking route. Examiner is interpreting this limitation to refer to the candidate parking route recited previously. 
In claim 19 lines 4-5, the recited limitation “a parking space” is indefinite. It is unclear to the examiner if this is referring to the parking space recited previously in line 25 of claim 16 or a different parking space. Examiner is interpreting this limitation such that it is referring to the parking space recited in line 25 of claim 16.
In claim 20 line 8, the recited limitation “the length of the segment” is indefinite. There is insufficient antecedent basis for this limitation in the 

Claims 9-12 and 15 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-20 are rejected under 35 U.S.C. 101 because independent claims 8, 16, and claim 20 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 16, and 21 recite determining a parking route for a vehicle travelling on a road network within a geographic area, determining a sub-network comprising a subset of segments of the electronic map that are representative of roads within a predetermined walking time or distance of the destination location; associating, at least for the segments of the sub-network 
The claims recite(s) the additional limitations of wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network, each segment having one or more attributes associated therewith including a length attribute indicative of the length of the segment, and wherein at least the segments representing roads having at least one parking space have a probability attribute indicative of the probability of there being a vacant parking space on that segment; wherein each candidate parking route comprises a path of connected segments of the sub-network; wherein the cost for a given parking route is based on the probability of the vehicle successfully finding a parking space on the parking route and the expected cumulative travel and walking time or distance to the destination location should a parking space be found along the parking route; and selecting one or more of the candidate parking routes for output based on the determined costs. These steps are recited at high level of generality as limitations describing data of a geographical area which comprises of road networks, plurality of segments, length of segments, parking spaces, and further describes the data of a cost function to which is applied to a search algorithm. These limitations amount to describe data gathered, which is a form of insignificant extra-solution activity. Furthermore, the additional limitation(s) of obtaining a destination location within the geographic area is 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and selecting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 1-15 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim 20 is rejected under 35 U.S.C. 101 because independent claim 20 is not directed to any of statutory categories of invention (Step 1: NO). 
The claim do not fall within one of the four categories of patent eligible subject matter because claim 20 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al (US20090171563 A1). 
With respect to claim 1, Morimoto discloses a method of determining a parking route for a vehicle travelling on a road network within a geographic area (see at least [0048] and [Fig. 10]), wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network (see at least [0048], and [0101], and [Fig. 10]), each segment having one or more attributes associated therewith including a length attribute indicative of the length of the segment (see at least [0039]), and wherein at least the segments representing roads having at least one parking space have a probability attribute indicative of the probability of there being a vacant parking space on that segment (see at least [0042], [0049], and [0081]), the method comprising: 
obtaining a destination location within the geographic area (see at least [0058], [0071], [0099], and [Fig. 10]); determining a sub-network comprising a subset of segments of the electronic map that are representative of roads within a predetermined walking time or distance of the destination location (see at least [0079-0082], and [Fig. 7]); 
associating, at least for the segments of the sub-network representing roads having at least one associated parking space, data indicative of a walking time or distance from the segment to the destination location (see at least [0079-0082]);
exploring, using a search algorithm having an associated cost function, the segments of the sub-network from an origin location to identify a plurality of candidate parking routes, wherein each candidate parking route comprises a path of connected segments of the sub-network (see at least [0044-0058], [0074-0075], [0081-0082], and [Fig. 10], Morimoto discloses search data 27 which include cost data and routes are searched that leads to on-street parking zones.), said exploring comprising determining a cost for each of the plurality of candidate parking routes according to the cost function using the length attribute and probability attribute of each of segments of the parking route (see at least [0048] and [0052-0057], Morimoto discloses the link cost for a link that is among the various links in the road network and that includes an on-street parking zone is computed using an ordinary cost factor and a parking cost factor, the link cost is computed by taking the basic link cost that is computed according to the length and multiplying it by the ordinary cost factor and the parking cost factor (see equation 2 which includes a probability of vacant space (C3)).), wherein the cost for a given parking route is based on the probability of the vehicle successfully finding a parking space on the parking route and the expected cumulative travel and walking time or distance to the destination location should a parking space be found along the parking route (see at least [0048], [0050-0057], and [0079], Morimoto discloses the cost factor C3 (vacant space probability), and a distance cost factor (the expected cumulative travel and walking time or distance to the destination location), the distance cost factor is determined based on the distance from the reference position from which the vehicle starts to drive to the on-street parking zone and in case the destination is the reference position, the distance factor is determined based on the distance between the destination and the on-street parking zone.); and 
selecting one or more of the candidate parking routes for output based on the determined costs (see at least [0075] and [0097]).
With respect to claim 4, Morimoto discloses wherein one or more candidate parking routes for output are selected based on the determined cost, when a candidate parking route is identified for which the probability of the vehicle successfully finding a parking space on the parking route exceeds a predetermined parking success probability threshold, while the segments of the sub-network are still being explored (see at least [0044], [0063], and [0094]). 
With respect to claim 7, Morimoto discloses wherein the determined cost for a given parking route includes a constant penalty weighted by the probability of not finding a parking space on the parking route, optionally wherein the value of the constant penalty can be set or selected based on the user's preferences (see at least [0048] and [0052-0057]).
With respect to claim 8, Morimoto discloses wherein the determined cost for a given parking route includes a penalty relating to the number of segments included along the parking route (see at least [0052-0057], Morimoto discloses using the length attribute in a cost function therefor, Morimoto implicitly discloses a penalty relating the number of segments included along the parking route because the more segments there are the longer the is the route and the higher is the cost of the rout, independent of the individual lengths of the segments. Also C4 is a factor that is based on the number of a plurality of links over which the on-street parking zone stretches continuously.).
With respect to claim 12, Morimoto discloses wherein determining the sub-network comprises performing a reachability search from the destination location (see at least [0050], Morimoto discloses that the distance may also be computed as the distance that would be traveled if the links to the on-street parking zone were followed instead as the straight-line distance.).
With respect to claim 13, Morimoto discloses wherein the destination location is a predetermined known location within the navigable network (see at least [0044], [0048], and [0058-0059]).
With respect to claim 14, Morimoto discloses wherein the destination location is the current location of the vehicle (see at least [0074]). 
With respect to claim 15, Morimoto discloses providing data indicative of the sub-network for output along with the selected one or more parking route, e.g. so that the sub-network can be displayed along with the one or more parking routes (see at least [0048] and [Fig. 10]).
With respect to claim 16, it is a system claim that recite substantially the same limitations as the respective method of claim 1. As such, claim 16 is rejected for substantially the same reasons given for the respective method claim 1, claim 16 is incorporated herein.
With respect to claim 19, it is a system claim that recite substantially the same limitations as the respective method of claim 4. As such, claim 19 is rejected for substantially the same reasons given for the respective method claim 4, claim 19 is incorporated herein.
With respect to claim 20, it is a claim drawn to a computer program product comprising instructions executed by one or more processors of a navigation device that recite substantially the same limitations as the respective method of claim 1. As such, . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US20090171563 A1) in view of Vucetic et al (US20140214319 A1)
With respect to claim 2, Morimoto does not specifically teach wherein the search algorithm is terminated early when a candidate parking route is identified for which the probability of the vehicle successfully finding a parking space on the parking route exceeds a predetermined parking success probability threshold. Vucetic teaches (see at least [0033-0036], Vucetic teaches calculating a recommended route in order to avoid high computational cost therefor it is implied that for to optimize high computational cost the search is terminated when the optimal route (candidate parking route) is determined.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the teachings of Vucetic wherein the search algorithm is terminated early when a candidate parking route is identified for which the probability of the vehicle successfully finding a parking space on the parking route exceeds a predetermined parking success probability threshold. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 3, Morimoto does not teach wherein the search algorithm is terminated early when a candidate parking route is identified for which the probability of the vehicle successfully finding a parking space on the parking route exceeds a predetermined parking success probability threshold and afterwards there is no improvement for a certain number of cycles. 
Vucetic teaches wherein the search algorithm is terminated early when a candidate parking route is identified for which the probability of the vehicle successfully finding a parking space on the parking route exceeds a predetermined parking success (see Vucetic, at least [0033-0036], Vucetic teaches calculating a recommended route in order to avoid high computational cost therefor it is implied that for to optimize high computational cost the search is terminated when the optimal route (candidate parking route) is determined.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the teachings of Vucetic wherein the search algorithm is terminated early when a candidate parking route is identified for which the probability of the vehicle successfully finding a parking space on the parking route exceeds a predetermined parking success probability threshold and afterwards there is no improvement for a certain number of cycles. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 5, Morimoto does not specifically teach wherein the determined cost for a given parking route includes a sum of: 
a first term representing the probability of the vehicle successfully finding a parking space when traversing the parking route weighted by an expected cumulative travel time or distance along the parking route and walking time or distance to the destination location should a vacant parking space be found when traversing the parking route; and 

Vucetic teaches wherein the determined cost for a given parking route includes a sum of: 
a first term representing the probability of the vehicle successfully finding a parking space when traversing the parking route weighted by an expected cumulative travel time or distance along the parking route and walking time or distance to the destination location should a vacant parking space be found when traversing the parking route (see Vucetic, at least [0030] and [0033-0035]); and 
a second term including a penalty associated with travelling to the end of the parking route and not finding a parking space weighted by the probability of not finding a parking space on the parking route (see Vucetic, at least [0012],  [0026], [0034], [0036], and [0042], Vucetic teaches associating route segments with penalties based on probable desired parking duration, for example if it is desired to park for 3 hours, route segments with this penalty may not be available for parking and are assigned with no-park labels.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the teachings of Vucetic wherein the determined cost for a given parking route includes a sum of: a first term representing the probability of the vehicle successfully finding a parking space when traversing the parking route weighted by an expected cumulative travel time or distance along the parking route and walking time or distance to the 
With respect to claim 6, Morimoto does not specifically teach wherein the determined cost for a given parking route includes a penalty associated with travelling from the end of the parking route to the destination location in the event that a parking space is not found weighted by the probability of not finding a parking space on the parking route.
Vucetic teaches wherein the determined cost for a given parking route includes a penalty associated with travelling from the end of the parking route to the destination location in the event that a parking space is not found weighted by the probability of not finding a parking space on the parking route (see Vucetic, at least [0012],  [0026], [0034], [0036], and [0042], Vucetic teaches associating route segments with penalties based on probable desired parking duration, for example if it is desired to park for 3 hours, route segments with this penalty may not be available for parking and are assigned with no-park labels.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the teachings of Vucetic wherein the determined cost for a given parking route includes a penalty associated with travelling from the end of the parking route to the destination 
With respect to claim 9, Morimoto does not specifically teach wherein the search algorithm comprises a branch-and-bound algorithm. 
Vucetic teaches wherein the search algorithm comprises a branch-and-bound algorithm (see Vucetic, at least [0035], referring to the specification of present application (page 12), the branch-and-bound algorithm may be used wherein a set of paths through the sub network from the origin location (i.e. candidate parking routes) are held and all possibilities of extending the paths by one segment are generated. Vucetic teaches this in which the system may use a greedy strategy that starts from possible routes of length 2, where first segment is the location of the vehicle and next segment is the segment reached next by the vehicle, routes may be sorted based on their upper bounds and the route with the highest upper bound may be extended by one or more segments, and the procedure may be iterated until the route with the highest bound is of length M.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the teachings of Vucetic wherein the search algorithm comprises a branch-and-bound algorithm. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 10, Morimoto does not specifically teach setting a maximum number of segments for inclusion within the candidate parking routes being identified using the search algorithm.
Vucetic teaches setting a maximum number of segments for inclusion within the candidate parking routes being identified using the search algorithm (see Vucetic, at least [0035], Vucetic teaches the procedure may be iterated until the route with the highest bound is of length M, i.e. until a set of maximum number of segments M, the segments being of uniform length 1.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the teachings of Vucetic of setting a maximum number of segments for inclusion within the candidate parking routes being identified using the search algorithm. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 11, Morimoto does not specifically teach setting a maximum number of candidate parking routes that are held by the search algorithm during the step of exploring the segments of the sub-network. 
Vucetic teaches setting a maximum number of candidate parking routes that are held by the search algorithm during the step of exploring the segments of the sub-network (see Vucetic, at least [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate the 
With respect to claims 17 and 18, they are claims drawn to a system that recite substantially the same limitations as the respective method of claims 2 and 3. As such, claims 17 and 18 are rejected for substantially the same reasons given for the respective method claims 2 and 3, claims 17 and 18 are incorporated herein (see claim 2 and 3 above for rationale of obviousness, motivation, and reason to combine).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A.K./Examiner, Art Unit 3667    

/YUEN WONG/Primary Examiner, Art Unit 3667